—In a claim to recover damages for personal injuries, the claimants appeal from a judgment of the Court of Claims (Ruderman, J.), dated April 7, 1997, which, after a trial on the issue of liability only, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
*440It is well settled that the State is not an insurer of the safety of persons using its highways (see, Ventola v New York State Thruway Auth., 142 AD2d 674).
We agree with the Court of Claims that the claimants failed to prove that the absence of the subject sign was a proximate cause of this accident.
The claimants’ remaining contentions are without merit. Ritter, J. P., Sullivan, Krausman and Luciano, JJ., concur.